Citation Nr: 9928816	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William L. Pine

INTRODUCTION

The veteran had active service from April 1968 to February 
1970.

The Board defers appellate review of the claim for 
educational benefits, because it is based on facts in dispute 
in the claim for service connection for the cause of the 
veteran's death.

REMAND

The Secretary of Veterans Affairs has constructive notice of 
VA medical records in the context of claims for VA benefits, 
and such records are constructively before the Board of 
Veterans' Appeals (Board) in its decisions.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board wishes to make 
actual review of such records.

The veteran's terminal hospital records are not in the claims 
folder.  There are multiple references in the record to the 
late-veteran's treatment for HIV and AIDS by the Infectious 
Disease clinic at a VA Medical Center (VAMC), but the records 
are not in the claims folder.  Dr. Frank, who treated the 
appellant for VA on a fee basis, reported bimonthly or 
monthly psychotherapy sessions with the appellant from 
February 1977 to January 1996, but only annual and semiannual 
reports are of record.  The Board deems Dr. Frank's records 
of treatment of the veteran to be VA records within the 
meaning of Bell.

The appellant contends that the veteran's death due to a 
complication of AIDS is service connected because his heroin 
addiction and its intravenous use were part of or resulted 
from his service-connected schizophrenia.  The obvious, if 
implied, argument in the appellant's case is that the veteran 
contracted HIV infection from a needle used to inject heroin.  
Such a medical opinion might be found in the records of his 
VA treatment for HIV infection and AIDS, if it is to be found 
anywhere.  Even were the records, or those of Dr. Frank, not 
constructively before the Board, VA is on notice of them.  
The application for benefits is incomplete without them, and 
VA has a duty to inform the appellant of the necessity to 
submit evidence necessary to complete a claim.  38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, 
for example, should the Board be in error about Dr. Frank's 
records being VA records for the purpose of this case, the 
appellant should nonetheless be notified to submit the 
veteran's regular treatment records.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's terminal 
hospitalization records, the treatment 
records from the VAMC Infectious Disease 
clinic that treated the veteran for HIV 
infection and AIDS, and the regular VA 
fee-basis treatment or therapy records 
from J. Frank, M.D., for February 1977 to 
January 1996, and associate any 
information obtained with the claims 
folder.

2.  If Dr. Frank's treatment records are 
not VA records that the RO may obtain 
without an authorization from the 
appellant, then inform the appellant 
pursuant to 38 U.S.C.A. § 5103(a) that 
her claim is incomplete, and that she 
must submit Dr. Frank's records of 
treatment from February 1977 to January 
1996 to complete her application for 
Dependency and Indemnity Compensation.  
(DO NOT request authorization for release 
of the records.  This instruction is not 
to assist pursuant to 38 U.S.C.A. 
§ 5107(a).)

3.  Readjudicate the claim for service 
connection for service connection for the 
cause of the veteran's death, and, if 
appropriate, for survivors' and 
dependents' educational benefits under 
38 U.S.C.A. Chapter 35.  If the claim 
remains denied, provide the appellant and 
her representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


